Exhibit 99.2 Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENT FIRST QUARTER 2010 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Chief Marketing Officer (441) 278-4303 Website Information: http://www.flagstonere.com This report is for informational purposes only. It should be read in conjunction with the documents that we file with the Securities and Exchange Commission ("SEC") pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements ii Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of Income - Quarterly 2 b. Segment Reporting 3 c. Gross Premiums Written by Line of Business and Geographic Area of Risk 4 III. Consolidated Balance Sheets 5 IV. Investment Portfolio Composition 6 V. Loss Reserve - Paid to Incurred Analysis 7 VI. Share Analysis a. Capitalization 8 b. Earnings Per Common Share Information - As Reported 9 c. Basic and Diluted Book Value Per Common Share Analysis 10 VII. Mont Fort Consolidation a. Balance Sheet Consolidation 11 b. Income Statement Consolidation 12 VIII. Non-GAAP Financial Measure Reconciliation 13 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION • Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. • The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company’s long term debt by the total capital.Total capital represents the sum of Flagstone shareholders’ equity plus long term debt. • N/A - means not applicable. • In presenting the Company’s results, management has included and discussed certain “non-GAAP” financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Flagstone Reinsurance Holdings Limited Cautionary Statement Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”,or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the impact of the volatility in the financial markets, including the duration of the crisis and the effectiveness of governmental solutions; the weakening economy, including the impact on our customers’ businesses; fluctuations in interest rates; the effects of corporate bankruptcies on capital markets; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. ii Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company’s results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company’s business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total Flagstone shareholders’ equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, performance share units and restricted share units.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti-dilutive and was excluded from the calculation of diluted book value per common share for all periods presented. ANNUALIZED NET OPERATING RETURN ON AVERAGE FLAGSTONE SHAREHOLDERS’ EQUITY Annualized net operating return on average Flagstone shareholders’ equity is defined as net operating income (net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) - other, net foreign exchange losses (gains), and non-recurring items) divided by average Flagstone shareholders’ equity (the sum of opening and closing Flagstone shareholders’ equity divided by two). The result is then annualized (a statistical technique whereby figures covering a period of less than one year are extended to cover a 12 month period). DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) - investments, net realized and unrealized gains (losses) - other, net foreign exchange losses (gains), and non-recurring items divided by diluted weighted average common shares outstanding. iii Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) HIGHLIGHTS Three months ended March 31, Gross premiums written $ $ Net premiums written $ $ Net premiums earned $ $ Net investment income $ $ ) Net income attributable to Flagstone $ $ Net operating income (1) $ $ Comprehensive income attributable to Flagstone $ $ Cash flow from operating activities $ $ Loss and loss adjustment expense reserves $ $ Flagstone shareholders’ equity $ $ PER COMMON SHARE AND COMMON SHARE DATA Basic earnings per common share $ $ Diluted earnings per common share $ $ Diluted net operating income per common share (1) $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding Book value per common share $ $ Diluted book value per common share $ $ Diluted book value per common share plus accumulated dividends $ $ Dividend per share declared during the period $ $ FINANCIAL RATIOS Change in diluted book value per share (2) % % Loss ratio % % Acquisition cost ratio % % General and administrative expense ratio % % Combined ratio % % INVESTMENT DATA Total assets $ $ Total cash and investments (3) $ $ (1) Net operating income is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) –investments, net realizedand unrealized gains (losses) – other, net foreign exchange losses (gains) and non-recurring items. (2) Change in diluted book value per share represents the increase (decrease) in diluted book value per share in the period plus dividends declared. (3) Cash and investments represents the total cash and cash equivalents, restricted cash, fixed maturity investments, short term investments, equities, other investments, accrued interestreceivable and net payable for investments purchased. 1 Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF INCOME - QUARTERLY(Unaudited) Three months ended Year ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2009 REVENUES (audited) Gross premiums written $ Premiums ceded ) Net premiums written Change in net unearned premiums ) Net premiums earned Net investment income (loss) ) Net realized and unrealized gains (losses) - investments ) Net realized and unrealized gains (losses) - other ) Other income Total revenues EXPENSES Loss and loss adjustment expenses Acquisition costs General and administrative expenses Stock based compensation expense Interest expense Net foreign exchange (gains) losses ) ) Total expenses Incomebefore income taxes and interest in earnings of equity investments Provision for income tax ) Interest in earnings of equity investments ) Net income Less: Income attributable to noncontrolling interest ) NET INCOME ATTRIBUTABLE TO FLAGSTONE $ Net income $ Change in currency translation adjustment ) ) ) Change in defined benefit pension plan obligation ) ) ) Comprehensive income Less: Comprehensive incomeattributable to noncontrolling interest ) COMPREHENSIVE INCOME ATTRIBUTABLE TO FLAGSTONE $ KEY RATIOS Loss ratio % Acquisition cost ratio % General and administrative expense ratio (1) % Combined ratio % PER COMMON SHARE DATA Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted(2) Basic earnings per common share $ Diluted earnings per common share $ (1) The general and administrative expense ratio is inclusive of general and administrative expenses and stock based compensation expense. (2) Dilutive share equivalents have been excluded in the weighted average common shares used for the calculation of diluted earnings per share in periods of net loss because the effect of such securities would be anti-dilutive. 2 Flagstone Reinsurance Holdings Limited SEGMENT REPORTING (Unaudited) Three months ended March 31, 2010 Three months ended March 31, 2009 Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Reinsurance Lloyd's Island Heritage Inter segment Eliminations (1) Total Gross premiums written $ ) $ ) $ Premiums ceded ) Net written premiums - - Net premiums earned $ $ $ $
